Citation Nr: 0306800	
Decision Date: 04/09/03    Archive Date: 04/14/03	

DOCKET NO.  98-03 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to October 8, 1996, 
for an evaluation in excess of 10 percent for 
glomerulonephritis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefit sought on appeal.  
The veteran, who had active service from September 1970 to 
April 1971, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's claim for an increased evaluation for 
glomerulonephritis was received on September 8, 1997.  

3.  Increased severity of the veteran's disability was 
demonstrated more than one year prior to the veteran's 
September 8, 1997 claim.  

4.  Prior to September 8, 1997, glomerulonephritis is not 
shown to have manifested persistent edema and albuminuria 
with BUN 40 to 80 mg., or creatinine 4 to 8 mg., or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss or limitation of exertion.  


CONCLUSION OF LAW

The requirements for an effective date prior to October 8, 
1996, for an evaluation in excess of 10 percent for 
glomerulonephritis have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2002.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision, the Statement of the Case and the Supplemental 
Statements of the Case have notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, the 
January 2002 Supplemental Statement of the Case specifically 
informed the veteran of the regulation promulgated to 
implement the VCAA.  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  In this regard, the veteran's service medical records 
were previously associated with the claims file.  Private 
medical records were obtained by the RO and the veteran was 
afforded a VA examination in connection with his claim.  As 
such, the Board finds that the notification and assistance 
obligations under the VCAA have been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Furthermore, any deficiencies in satisfying the requirements 
of the VCAA will not affect the outcome of this case because, 
as will be explained below, the law and not the evidence is 
dispositive in this case.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Therefore, the 
Board finds that no further action is necessary under the 
VCAA in this case and that the case is ready for appellate 
review.  

Background and Evidence

A rating decision dated in December 1971 granted service 
connection for chronic mild glomerulonephritis and assigned a 
10 percent evaluation.  

A VA Form 21-4138 from the veteran received on September 8, 
1997, relates that since 1970 he had been suffering from 
glomerulonephritis and that his kidney functions had 
continued to decline.  He stated that he currently had less 
than 50 percent kidney function and that the prognosis 
indicated that kidney failure would occur within a few years 
requiring a kidney transplant.  He requested that his 
10 percent disability evaluation be reviewed for an increase.  

Private medical records from Michael Cardi, M.D. dated 
between 1993 and 1997 were obtained in support of the 
veteran's claim.  Laboratory testing dated in January 1996 
showed BUN was 24 and creatinine was 1.9.  In June 1996 BUN 
was 25 and creatinine was 2.0 and on October 8, 1996, BUN was 
30 and creatinine was 2.1.  All of these values, as opposed 
to other values were marked with an asterisk.  An entry dated 
in September 1997 showed an impression of chronic renal 
failure due to IgA nephropathy and stable renal function.  

A report of a VA examination performed in November 1997 shows 
the veteran reported experiencing flu-like symptoms with 
fever, chills and myalgia approximately two to three times 
per year.  It was noted that the veteran's diet had been 
managed and his blood pressure and weight controlled with low 
sodium, low fat diet.  The veteran denied fatigue, lethargy, 
edema or weakness.  The veteran also denied urinary 
frequency, dysphoria, weight loss, nausea, vomiting, 
anorexia, muscle spasms, incontinence, urinary tract 
infections or kidney stones.  He reported that he had 
proteinuria noted on previous urinalysis.  The veteran 
indicated that he had discussed dialysis and transplant with 
his primary physician but that this appeared to be a long 
term plan and was not a part of his short term management.  
On physical examination blood pressure was 117/73 sitting and 
122/77 standing.  The veteran's height was recorded as 5 feet 
4 inches and his weight as 162 pounds.  The diagnoses 
following the examination were chronic glomerulonephritis 
with insidious loss of renal function and hypertension 
secondary to chronic glomerulonephritis syndrome well managed 
by medication.  It was noted that urea nitrogen was 41 and 
creatinine was 2.9.  The examiner indicated that there was 
clinical evidence of proteinuria, microscopic hematuria and 
pruritic skin changes, and that proteinuria and microscopic 
hematuria were confirmed by urinalysis.  

A November 1997 rating decision increased the evaluation for 
the veteran's disability to 60 percent from October 8, 1996, 
and to 80 percent from September 8, 1997.  The Statement of 
the Case issued after the veteran expressed disagreement with 
the RO's failure to grant an increased evaluation prior to 
November 1996, explained that records from Dr. Cardi 
contained an entry dated October 8, 1996, which showed that 
BUN was 30 and creatinine was 2.1 and that on February 3, 
1997, BUN was again 30 and creatinine was 2.0.  It was 
further explained that entries prior to October 8, 1996, also 
showed elevated readings, but that the entry prior to 
October 8, 1996, was dated June 17, 1996, and that the 
veteran's claim was not received within one year of the date 
of the earlier entry.  

Law and Analysis

Under VA laws and regulations, the effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Otherwise, the effective date of an award of 
increased compensation benefits shall be the date of receipt 
of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  

Based on this record, the Board finds that the veteran's 
disability had clearly increased in severity more than one 
year prior to the date the RO received the veteran's claim 
for an increased evaluation on September 8, 1997.  Records 
from Dr. Cardi clearly document laboratory findings 
reflective of decreased kidney function well prior to 
October 8, 1996.  Therefore, the veteran's claim for an 
increased evaluation should have been effective as of the 
date of his claim.  

However, the RO granted an increased evaluation one year 
prior to the date of claim based on the fact that the medical 
records documented increased severity of the veteran's 
disability on October 8, 1996, within one year of his date of 
claim.  In this regard, the Board finds that there is no 
basis for an effective date prior to October 8, 1996, for an 
evaluation in excess of 10 percent for glomerulonephritis.  
See Harper v. Brown, 10 Vet. App. 125, 126-27 (1997) ("in the 
case on appeal, the filing of the claim preceded the 
increase.  Because 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase), they are not applicable on 
these facts.")  The record contains no claim for an increased 
evaluation from the veteran prior to September 8, 1996, and 
increased severity for the veteran's disability was 
demonstrated on October 8, 1996, within one year of the 
veteran's claim.  On this record, an effective date prior to 
October 8, 1996 is not warranted.

The Board has also considered whether the 80 percent 
evaluation assigned as of the date of the veteran's claim 
should have been effective one year prior to the date of the 
veteran's claim, as was the 60 percent evaluation.  However, 
the evidence of record dated prior to the date of claim does 
not demonstrate persistent edema and albuminuria with BUN 40 
to 80 mg., or creatinine 4 to 8 mg., or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss or limitation of exertion.  See 38 C.F.R. § 4.115(a) and 
(b) (2002).  Not only were pertinent laboratory findings not 
reflective of an increase prior to the date of the date of 
claim, but at the time of the VA examination performed in 
November 1997 the veteran specifically denied symptomatology 
which would demonstrate an entitlement to an 80 percent 
evaluation.  Accordingly, the Board finds that an evaluation 
in excess of 60 percent prior to the date of the veteran's 
claim is not shown to be warranted.  


ORDER

An effective date prior to October 8, 1996, for an evaluation 
in excess of 10 percent for glomerulonephritis is denied.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

